William Arthur Mcintosh
TDCJ-ID no. 688254
Roberfeson Unit
12071 F.M. 3522
Abilene, Texas 79601



Clerk, Abel ?Acosta
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, Texas 78711

                                       November 29, 2015

Dear   Clerk:

     I filed and received an extension of time to file a PDR. I am now writing
to inform the court that I will no longer need the extra time as I will not
be filing a PDR as to do so would be a frivilous action as I have since
discovered in my research. The Court of Criminal Appeals case number assigned
to   this    action    is   as    follows:     PD-1430-15 thru PD-1439-15. If a motion is
needed can this letter be substituted as such? If not then please inform
me and I will draft a formal motion to perform this duty. I do not wish to
waste the courts time with a frivilous matter.
       I   wish   to   thank     you   in    advance for your help and assistance in this
matter.


Sincerely,
/


William Arthur Mcintosh




                                                               RECEIVED IN
                                                      COURTOF CRIMINAL APPEALS


                                                               DEC 02 2015



                                                            Abel Acosta, Clerk